DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed February 4, 2021, which amends claims 1 and 10. Claims 1-11 are pending.

Response to Amendment
The declaration under 37 CFR 1.132 filed February 4, 2021 is insufficient to overcome the rejection of claims 1-11 based upon Fukuzaki in view of Kim as set forth in the last Office action because:  
The results presented by the applicant are not commensurate in scope with the prior art nor are the results commensurate in scope with the claims. The applicant only shows results for a single device and the applicant’s claims are very broad and directed to a variety of different compounds that compound used as both the first host material and the second host material. The Office also points out that applicant’s claims do not limit the materials used in the other layers of the device and the applicant has not shown how these materials affects the observed results. Also, the Office points out that the comparative example used by the applicant used previously part of the claimed invention. This shows that the applicant’s claimed invention shows are large variation between observed results in their claimed invention. The results presented by the applicant do not show that the entire claimed breadth would show similar results.

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.
The applicant’s arguments of unexpected results have been addressed above.
The applicant’s argument that Kim does not teach compounds that meet the applicant’s claimed invention, the Office points out that besides 
    PNG
    media_image1.png
    172
    243
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    219
    175
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    218
    205
    media_image3.png
    Greyscale
 Kim teaches 
    PNG
    media_image4.png
    177
    193
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    235
    186
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    209
    183
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    198
    232
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    223
    214
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    199
    230
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    186
    224
    media_image10.png
    Greyscale
 are a few examples as another host material (paragraph [0105]). These compounds meet applicant’s formula 2. This shows that Kim still teaches compounds that reads on the applicant’s claimed invention and the applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzaki (US 2012/0153272) (hereafter “Fukuzaki”) in view of Kato et al. (US 2014/0061602) (hereafter “Kato”) and Kim et al. (WO 2012/015274), where Kim et al. (US 2014/0054564) (hereafter “Kim”) is used as the English equivalent.
Regarding claims 1-9 and 11, Fukuzaki teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0735] and [0736).  Fukuzaki teaches that the light emitting layer comprises a phosphorescent dopant and a host material (paragraphs [0735] and [0736]).  Fukuzaki teaches that the host material can have the 
    PNG
    media_image11.png
    156
    191
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    160
    204
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    195
    226
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    182
    225
    media_image14.png
    Greyscale
 or 
    PNG
    media_image15.png
    192
    220
    media_image15.png
    Greyscale
 (paragraphs [0736] and [0743], Table 1).  
    PNG
    media_image11.png
    156
    191
    media_image11.png
    Greyscale
 is the same as applicant’s formula C-20, 
    PNG
    media_image12.png
    160
    204
    media_image12.png
    Greyscale
 is the same as applicant’s C-13, 
    PNG
    media_image14.png
    182
    225
    media_image14.png
    Greyscale
 is the same as applicant’s H2-75, and 
    PNG
    media_image15.png
    192
    220
    media_image15.png
    Greyscale
 is the same as applicant’s H2-76.  Fukuzaki teaches that the light emitting layer can comprise a mixture of two host materials, one being hole transporting and another being electron transporting (paragraph [0662]).  The Office points out that   
    PNG
    media_image11.png
    156
    191
    media_image11.png
    Greyscale
 and
    PNG
    media_image12.png
    160
    204
    media_image12.png
    Greyscale
 would be 
    PNG
    media_image14.png
    182
    225
    media_image14.png
    Greyscale
 and 
    PNG
    media_image15.png
    192
    220
    media_image15.png
    Greyscale
 and would be considered electron transporting hosts.
Fukuzaki does not specifically teach where the light emitting layer comprises two host materials.  
Kato teaches that one can control the carrier balance of the light emitting layer by combining an electron transporting host material with a hole transporting host material (paragraph [0134]).
Kim teaches that following compounds as host materials for electroluminescent devices, 
    PNG
    media_image1.png
    172
    243
    media_image1.png
    Greyscale
 (same as the host taught by Fukuzaki) and 
    PNG
    media_image4.png
    177
    193
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    235
    186
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    209
    183
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    198
    232
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    223
    214
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    199
    230
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    186
    224
    media_image10.png
    Greyscale
 are a few examples (paragraph [0105]).  Kim teaches that the compounds can be used as second host materials in electroluminescent devices (paragraphs [0229] and [0239]).  These compounds of Kim could be considered electron transporting host materials. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Fukuzaki, so the light emitting layer comprises a mixture of host materials, one being hole transporting (
    PNG
    media_image11.png
    156
    191
    media_image11.png
    Greyscale
 or
    PNG
    media_image12.png
    160
    204
    media_image12.png
    Greyscale
) and one being electron transporting (
    PNG
    media_image4.png
    177
    193
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    235
    186
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    209
    183
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    198
    232
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    223
    214
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    199
    230
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    186
    224
    media_image10.png
    Greyscale
).  Fukuzaki teaches that the light emitting layer can comprise an electron transporting host and a hole transporting host and Kato teaches that one can control the carrier balance of the light emitting layer by having a mixture of a hole transporting host and an electron transporting host.  Kim teaches 
    PNG
    media_image3.png
    218
    205
    media_image3.png
    Greyscale
 as a compound that can be used as a second host material in an electroluminescent.  The motivation would have been to improve the carrier balance in the light emitting layer.
Regarding claim 10, the Office points out that Kim teaches the following compounds 
    PNG
    media_image16.png
    153
    264
    media_image16.png
    Greyscale
 and 
    PNG
    media_image17.png
    182
    244
    media_image17.png
    Greyscale
 (paragraph [0105]), which are similar to applicant’s compounds H2-177, H2-180, and H2-181. Kim also teaches that besides a phenyl carbazole group that group attached to the carbazole group with the triazine group can be a dibenzofuran group and a dibenzothiophene group (paragraph [0105]).
Kim does not specifically teach a compound that meets one of the applicant’s claimed compounds.
Given the teachings of Kim it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the phenyl carbazole group in 
    PNG
    media_image16.png
    153
    264
    media_image16.png
    Greyscale
 and 
    PNG
    media_image17.png
    182
    244
    media_image17.png
    Greyscale
 with dibenzofuran group or dibenzothiophene groups. The substitution would have been one preferred group for another preferred group and one of ordinary skill in the art would expect the compounds to act as host materials as the other compounds of Kim. The substitutions would lead to compounds that meet applicant’s compounds H2-177, H2-180, and H2-181.
-
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796